internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-118594-98 date date legend x state d1 d2 d3 d4 this responds to your date letter submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 x elected subchapter_s status effective d2 on d3 pursuant to a subscription agreement to purchase x stock an individual_retirement_account ira acquired x stock on or about d4 x became aware that an ira was not an eligible s_corporation shareholder upon discovery of the ineligible shareholder x rescinded the stock purchase by the ira prior to d4 neither x its officers nor its shareholders were aware that issuing stock to an ira terminated x’s s election x represents that issuing stock to the ira was not motivated by tax_avoidance or cc dom p si plr-118594-98 retroactive tax planning in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 of the code law and analysis sec_1361 of the code defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for that year sec_1361 provides that for tax years beginning on or before date a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination revrul_92_73 1992_2_cb_224 holds that a_trust qualified as an individual_retirement_account under sec_408 is not a permitted s_corporation shareholder under sec_1361 revrul_92_73 further states that if a shareholder inadvertently causes a termination of an s_corporation by transferring stock to a_trust that qualifies as an individual_retirement_account under sec_408 the shareholder may request relief under sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such effectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary cc dom p si plr-118594-98 the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 conclusions based solely on the facts submitted and representations made we conclude that x’s subchapter_s_election terminated on d3 as the result of the ira acquiring x stock we also conclude that the termination was inadvertent under sec_1362 therefore under the provisions of sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s s_corporation_election is not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x’s s_corporation_election was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent cc dom p si plr-118594-98 sincerely signed david r haglund david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
